UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8068


RANDY DRUMMOND,

                  Petitioner – Appellant,

             v.

STATE OF SOUTH CAROLINA; TIM RILEY, Warden of Tyger River
Correctional Institution,

                  Respondents – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Terry L. Wooten, District Judge.
(2:07-cv-03031-TLW)


Submitted:    February 12, 2009               Decided:    March 12, 2009


Before KING and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Randy Drummond, Appellant Pro Se.    Samuel Creighton Waters,
Assistant  Attorney  General, Donald   John  Zelenka,  Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Randy Drummond seeks to appeal the district court’s

orders accepting the recommendation of the magistrate judge and

denying     relief      on    his    28    U.S.C.     § 2254      (2006)    petition,       and

denying     his    motion      for    reconsideration.             The     orders    are    not

appealable        unless       a     circuit       justice        or     judge     issues     a

certificate of appealability.                      28 U.S.C. § 2253(c)(1) (2006);

Reid   v.    Angelone,         369    F.3d     363,    369     (4th      Cir.    2004).       A

certificate        of        appealability         will      not        issue    absent      “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.       § 2253(c)(2)        (2006).         A    prisoner        satisfies       this

standard     by    demonstrating           that    reasonable          jurists   would     find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                 Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84

(4th Cir. 2001).             We have independently reviewed the record and

conclude     that       Drummond      has    not    made     the       requisite    showing.

Accordingly, we deny his motion for appointment of counsel, deny

a certificate of appealability, deny leave to proceed in forma

pauperis,     and       dismiss      the     appeal.         We    dispense      with      oral

argument because the facts and legal contentions are adequately



                                               2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3